This is an appeal by claimant from an award in his favor made by the Workmen’s Compensation Board. The appeal is based solely on the contention that the award is inadequate. This case has had a checkered history. It has been before the court on prior occasions (263 App. Div. 221; 265 App. Div. 898, revd. 291 N. Y. 224). It is to be noted that the State Insurance Fund is the carrier in this case. The findings made by the board are not only conflicting and irreconcilable, but wholly inadequate to sustain the decision. Award and decision reversed and matter remitted for further consideration, with costs against the Workmen’s Compensation Board. All concur. [See post, p. 1082.]